TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00371-CV



                    Hays County, Texas; and James Young, Appellants

                                               v.

                                Stephen Threadgill, Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
         NO. 12-0413, HONORABLE JAN P. PATTERSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a motion requesting that this appeal be dismissed. See Tex. R.

App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                            Diane M. Henson, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellants’ Motion

Filed: December 19, 2012